internal_revenue_service date oct uil code department of the treasury employer_identification_number tax_year s ending person to contact employee id number contact telephone number dear we have considered your appeal of the adverse action proposed by the director exempt_organizations the paragraph s checked below indicate s our decision _x_ your exemption from federal_income_tax under sec_501 of the internal_revenue_code is __ confirmed __ modified a new determination_letter is enclosed _x denied or __ revoked you are required to file federal_income_tax returns on form_1120 for the above years you should file these returns with the appropriate service_center listed in the instructions for those returns within days from the date of this letter unless a request for extension of time is granted you are not a private_foundation because you are described in code section s you are an operating_foundation as described in code sec_4942 you have no liability for excise_taxes under irc your liability for excise_taxes under irc properly reported on your return s for the above year s for the above year s was baltimore appeals_office hopkins plaza room baltimore md letter ro rev _ there is no change to your unrelated_business_income_tax liability as reported for the above years __ your form s 990-t for the above years are accepted as filed you may direct questions about the decision to the appeals officer whose name and telephone number are shown above sincerely s lz c lo ode ge a ep charles fisher appeals team manager enclosure notice baltimore appeals_office hopkins plaza room oo o b t attay 127n dn raw 1-rny
